FRANK, Judge.
We affirm the appellant’s judgment and sentence imposed following violation of probation. We note, however, that the court made no finding that the appellant was able to pay the costs of supervision, one of the grounds upon which his probation was violated.
We therefore strike from the order of revocation any reference to condition number 2. See Rainey v. State, 528 So.2d 528 *1376(Fla. 2d DCA 1988); Reynolds v. State, 498 So.2d 607 (Fla. 2d DCA 1986).
SCHOONOVER, C.J., and ALTENBERND, JJ., concur.